DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 16/610,241 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 14-20 of copending Application No. 16/610,241 encompass or include that which is recited in claims 1-13 of the present patent application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosemeier (DE 4005176 A1).
Regarding claim 1, Rosemeier discloses a mechanical assembly for securing a first sheet to a second sheet (Fig. 3; page 5, second paragraph), the mechanical assembly comprising, a first projection having a first sidewall (see left-side trapezoidal portion (outer nub) of first sheet 11, Fig. 3), a first internal space and a first top wall (horizontal portion at the top end of the outer nub, Fig. 3), the first sidewall extending from the first top wall away from the first internal space at a first acute angle (see interior angle between the first sidewall and the top wall, Fig. 3 -it is less than 90 degrees), the first sidewall including a first top end and a first bottom end (Fig. 3), a first discontinuity (portion 8 on the first projection of the first sheet, Fig. 3, page 5, paragraph 2) defined in the first sidewall between the first top end and the first bottom end (protuberance 8 is in the first sidewall 11 and between the first top wall and first base wall, see Fig. 3), the first sidewall extending at a taper away from the first internal space between the first top end and the first discontinuity (8); and a first base wall (see horizontal portion of first sheet between left-side and right-side trapezoidal portions, and horizontal portion of first sheet to the left of left-side trapezoidal portion, Fig. 3) extending from the first bottom end, generally parallel to the first top wall, the first sidewall extending from the first base wall toward the first internal space (area 6) at a second acute angle, the second acute angle being different than the first acute angle (Fig. 3).
Regarding claim 3, Rosemeier discloses a second projection (see left-side trapezoidal portion (inner nub) of second sheet 12, Fig. 3) having a second sidewall, a second internal space and a second top wall (horizontal portion at the top end of the inner nub, Fig. 3), the second sidewall extending from the second top wall away from the second internal space at a third acute 
Regarding claim 4, Rosemeier discloses wherein the first top wall is in facing engagement with the second top wall and the first sidewall is in facing engagement with the second side wall in the nested configuration (Fig. 3).
Regarding claim 5, Rosemeier discloses the first discontinuity is positioned proximate the second discontinuity in the nested configuration (Fig. 3).
Regarding claim 6, Rosemeier discloses the first base wall is positioned in facing engagement with the second base wall in the nested configuration (Fig. 3).
Regarding claim 7, Rosemeier discloses the first top wall is parallel relative to the first base wall (Fig. 3).

Regarding claim 9, Rosemeier discloses the first discontinuity is comprised of a first depression and a second depression positioned proximate a first midpoint of the first sidewall, the first depression positioned opposite the second depression on the first sidewall (Fig. 3).
Regarding claim 10, Rosemeier discloses the first discontinuity is comprised of a first inflection in the first sidewall and a second inflection in the first sidewall, the first inflection positioned proximate the top wall, the second inflection positioned proximate the first base wall (Fig. 3).
Regarding claim 11, Rosemeier discloses the first projection is constructed of a polymeric material (page 1, paragraph 3).
Regarding claim 12, Rosemeier discloses the first projection has a shape of a generally truncated cone (Fig. 3; page 4, paragraph 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rosemeier (DE 4005176).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rosemeier (DE 4005176) in view of WO 95/33138 [hereinafter WO ‘138] or Aull et al. (US 6544628) [hereinafter Aull].
Rosemeier teaches the invention substantially as claimed except for the sheets being made of the specific plastic and/or metals recited in claim 12. Rosemeier does generally teach plastics (see page 1 and page 3, last paragraph).
Both WO ‘138 and Aull teach it is known to form nested dimpled sheets of the materials recited in claim 12 (see page 3 in WO ‘138 and Figs. 4, 6 and 10, along with col. 5, lines 35-57 in Aull). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheets in Rosemeier to be formed of the plastics and/or metals recited in claim 12, as taught to be known by both WO ‘138 and Aull, since these are known materials used to form nested dimpled sheets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781